            Case 5:20-cv-02710-JMY Document 3 Filed 06/16/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LARRY PAUL ARNDT, JR.,          :
    Plaintiff,                  :
                                :                       CIVIL ACTION
    v.                          :
                                :                       NO. 20-2710
                        1
JUDGE CAROL K. MCGINLEY, et al. :
    Defendants.                 :

                                          MEMORANDUM

YOUNGE, J.                                                                        JUNE 16th , 2020

        Larry Paul Arndt, Jr., a prisoner in custody at Lehigh County Prison (“LCP”) due to a

parole violation has filed a second civil rights Complaint pursuant to 42 U.S.C. § 1983 using a

preprinted form.2 He has also filed a Motion to Proceed In Forma Pauperis but has failed to

submit a certified copy of his institutional account statement. Because it appears that Arndt

seeks relief under § 1983 that is not plausible, the Motion to Proceed In Forma Pauperis will be

denied and the Complaint will be dismissed pursuant to 28 U.S.C. § 1915A for failure to state a

plausible claim.




        1
        Arndt’s pro se Complaint appears to refer to and misspell the name of the Honorable
Carol K. McGinley, the presiding judge in one of Arndt’s state court cases. See In re: Civil Cost
Case, CP-39-MD-0000739-2018 (CCP Lehigh); see also
https://www.lccpa.org/judges/mcginley.nex (last accessed June 16, 2020). The Court has corrected the
spelling of Judge McGinley’s name in the caption above and in the accompanying Order.
        2
           Arndt also filed a Complaint on April 21, 2020. See Arndt v. Rusell, Civ. A. No. 20-1981. That
action, which was also filed using the Court’s preprinted form complaint for use by prisoners seeking to
assert claims under 42 U.S.C. § 1983, was dismissed in a Memorandum and Order filed on May 5, 2020
pursuant to 28 U.S.C. § 1915A because the case sought habeas corpus relief. (See id., ECF Nos. 3, 4.)
            Case 5:20-cv-02710-JMY Document 3 Filed 06/16/20 Page 2 of 7




I.     FACTUAL ALLEGATIONS

       Arndt has named as Defendants Judge McGinley, LCP Warden Kyle Russell, Lehigh

County Clerk of Judicial Records Andrew Naugle, Lehigh County Judicial Records Chief

Deputy Tuni Remick, LCP Records Officer Matt Vahlue, Parole Officer Jennifer Grimm, Parole

Officer David Snyder, Court Administrator Susan Shellenberg, and Chief Parole Officer Mark

Surooy. (ECF No. 2 at 1-2.)3 Arndt’s Complaint is handwritten and difficult to read. Briefly

stated, he appears to assert that the Defendants all made mistakes in calculating his sentences, his

release dates and his eligibility for parole. He seeks as relief an order directing the Defendants to

“correct sentence, vacate sentence, expunge record, compensation, no more parole, pain and

suffering, depression anxiety, unlawful confinement, have judge say she’s sorry and they have all

to have [illegible] punishment like I was, monetary compensation, [and] my life back.” (Id. at

4.)

       Arndt makes allegations concerning his criminal history record to attempt to show that he

is being held illegally beyond his sentence expiration. (Id. at 5-9.) He also alleges that one of

his convictions, based upon his allegedly referring to a woman by an expletive, violated his First

Amendment rights. (Id. at 10.) Arndt refers to a parole violation charged by Defendant Grimm

on August 2, 2019, and a violation that Defendant Snyder charged one year earlier. (Id.) He

asserts that the sentence imposed by Judge McGinley on the violation, which he characterizes as

a life sentence, was illegal. (Id. at 11.) Finally, he asserts he is “suing for everything possible”

and mentions the Double Jeopardy clause, the Due Process clause, the First and Fourteenth

Amendments, pain and suffering, cruel and unusual punishment, unlawful imprisonment, and

mental injury. (Id. at 15.)



       3
           The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  2
             Case 5:20-cv-02710-JMY Document 3 Filed 06/16/20 Page 3 of 7




       As the Court recounted in the prior Memorandum, a review of public records indicates

that an arrest warrant for Arndt was issued on February 6, 2020 for a parole violation. See

Commonwealth v. Arndt, CP-39-CR-3938-2018 (C.C.P. Lehigh). Arndt was originally sentenced

to a term of twenty-three months of incarceration stemming from a guilty plea on October 18,

2018 to charges of resisting arrest and granted immediate parole. (Id.) He was taken into

custody on the parole violation charge on February 10, 2020 and waived a preliminary hearing

on the violation that same day.4 (Id.) Arndt filed a motion for parole on April 7, 2020 and a

petition under the Pennsylvania Post-Conviction Relief Act on April 21, 2020.

       The state court docket reflects that counsel was appointed for Arndt on May 7, 2020 and

he waived his Gagnon II hearing on his parole violation charge on May 11, 2020. That same

day, Arndt was sentenced on the parole violation. (Id.)

       Arndt’s parole was also violated twice in a separate criminal case, Commonwealth v.

Arndt, CP-39-CR-2756-2018 (C.C.P. Lehigh). In that case, he was appointed counsel, waived a

Gagnon II hearing on October 16, 2019 and was sentenced the same day. He violated again on

February 5, 2020, was appointed counsel and waived a preliminary hearing on February 10,

2020. On May 11, 2020, he waived his Gagnon II hearing in that case and was sentenced for the

violation.

II.    STANDARD OF REVIEW

       Until recently, this Court would have been precluded from addressing a plaintiff’s

pleadings unless and until he either paid the fees or was granted leave to proceed in forma

pauperis. See, e.g., Francis v. State of N.J. Office of Law Guardian, 289 F. App’x 472, 474 (3d




       4
       Arndt acknowledges in the current Complaint that he waived his preliminary hearing.
(ECF No. 2 at 13.)
                                                3
           Case 5:20-cv-02710-JMY Document 3 Filed 06/16/20 Page 4 of 7




Cir. 2008) (per curiam) (explaining that district court erred in addressing complaint before IFP

was granted, because the “complaint was not yet subject to dismissal”); Urrutia v. Harrisburg

Cty. Police Dep’t, 91 F.3d 451, 458 & n.13 (3d Cir. 1996) (explaining that an action commences

when a plaintiff pays the fees or following a determination that the litigant is entitled to in forma

pauperis). However, in Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc), the United

States Court of Appeals for the Third Circuit recently announced a “flexible approach” that

permits the screening of complaints filed by prisoners pursuant 28 U.S.C. § 1915A even if the

prisoner has neither paid the fees nor been granted in forma pauperis status.

       Section 1915A requires that the Court “review, before docketing, if feasible or, in any

event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.” 28

U.S.C. § 1915A(a). In doing so, the Court must dismiss a complaint or any portion thereof that

“is frivolous, malicious, or fails to state a claim upon which relief may be granted.” Id. §

1915A(b)(1). A complaint is frivolous if it “lacks an arguable basis either in law or in fact,”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995). Whether a complaint fails to state a claim is governed by the same standard applicable to

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). As

Arndt is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655

F.3d 333, 339 (3d Cir. 2011).



                                                   4
          Case 5:20-cv-02710-JMY Document 3 Filed 06/16/20 Page 5 of 7




III.   DISCUSSION

       Arndt has again filed a civil action using the preprinted form complaint that one may use

to bring a civil rights claim under § 1983. That section provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       As Arndt did in his prior civil action, he has again brought a § 1983 claim in which he

asks to be released from custody. However, “when a state prisoner is challenging the very fact

or duration of his physical imprisonment, and the relief he seeks is a determination that he is

entitled to immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.” See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

       To the extent that he also seeks to bring claims for money damages based upon his

continued incarceration, those claims would also be barred since “to recover damages [or other

relief] for allegedly unconstitutional . . . imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove

that the conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S.

477, 486-87 (1994) (footnote and citation omitted); see also Wilkinson v. Dotson, 544 U.S. 74,

                                                 5
              Case 5:20-cv-02710-JMY Document 3 Filed 06/16/20 Page 6 of 7




81-82 (2005) (“[A] state prisoner’s § 1983 action is barred (absent prior invalidation) — no

matter the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit

(state conduct leading to conviction or internal prison proceedings) — if success in that action

would necessarily demonstrate the invalidity of confinement or its duration.” (emphasis

omitted)). “Thus, when a state prisoner seeks damages in a § 1983 suit, the district court must

consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.” Heck 512 U.S. at 487.

The doctrine set forth in Heck has been extended to civil rights cases challenging parole and

probation revocations. See Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006); Burton v.

Delaware Cty. Court House, Civ. A. No. 12-4175, 2012 WL 3223691, at *2 (E.D. Pa. Aug. 7,

2012).5

          Because a money judgment in favor of Arndt on his current claims would necessarily

imply the invalidity of his parole violation or sentence, his claims for money damages for the

alleged violation of his constitutional rights are barred by Heck. Because Arndt cannot seek his

release from custody under § 1983 or seek money damages based on his incarceration at this

time, his Complaint is dismissed pursuant to § 1915A, without leave to amend since any attempt

at amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 112-113 (3d Cir.



          5
          Even if not subject to the Heck bar, Arndt’s claims for money damages would be
subject to dismissal under § 28 U.S.C. § 1915(A) for other reasons. He has named defendants,
such as the trial judge, who appear to be absolutely immune from suit; he does not explain how
other defendants were personally involved in the conduct about which he complains; and he has
failed to set forth a plain statement of his claims so that the Defendants would be on notice. See
Fed. R. Civ. P. 8. Because the dismissal is based on the more fundamental problems for which
the Complaint fails to pass § 1915A screening, the Court declines to address these other
problems in detail.


                                                  6
             Case 5:20-cv-02710-JMY Document 3 Filed 06/16/20 Page 7 of 7




2002). However, the damages claims that are barred by Heck will be dismissed without

prejudice to Arndt filing a new civil rights complaint for damages only in the event his

convictions are invalidated. See Curry v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016).

Furthermore, nothing in this Memorandum prevents Arndt from challenging his sentence by

filing a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 after exhausting state

remedies.6

       An appropriate Order follows.

                                              BY THE COURT:


                                               /s/ Judge John Milton Younge
                                              Judge John Milton Younge




       6
         The Court previously noted that Arndt had not exhausted available state remedies to
challenge the fact or duration of his confinement. That still appears to be the case since, while he
has been sentenced on his parole violations and filed a PCRA petition, there is no indication on
the record that he has appealed the violations or that a decision on his petition has been issued.
While he must ordinary exhaust available state remedies prior to filing a petition for a writ of
habeas corpus in federal court pursuant to 28 U.S.C. § 2254, the accompanying Order again
provides that the dismissal of Arndt’s § 1983 claims is without prejudice to him filing a writ of
habeas corpus when he satisfies the exhaustion requirement.
                                                 7
